DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/784,351 filed February 7, 2020.

Allowable Subject Matter
Claims 1-3, 5-14, & 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination disclose a heterostructure comprising: a substrate exhibiting a piezoelectric effect; and a magnetostrictive film supported by the substrate; wherein the magnetostrictive film comprises an iron-gallium alloy, and wherein the iron- gallium alloy has a gallium composition greater than 20%, and wherein the iron-gallium alloy is arranged in A2 crystalline phase. Claim 2-3 & 5-9 are also allowed based on their dependency from claim 1.
Claim 10 is allowed because none of the prior art either alone or in combination discloses a device comprising: a substrate comprising a first surface and a second surface opposite the first surface, the substrate exhibiting a piezoelectric effect; a conductive element disposed along the first surface of the substrate, the conductive
element comprising a magnetostrictive film, the magnetostrictive film being patterned to define a lateral extent of the conductive element; and a contact disposed along the 
	Claim 18 is allowed because none of the prior art either alone or in combination discloses a method of fabricating a heterostructure comprising: providing a substrate, the substrate exhibiting a piezoelectric effect; and growing epitaxially a magnetostrictive film, such that the magnetostrictive film is supported by the substrate, the magnetostrictive film comprising an iron-gallium alloy; wherein growing the magnetostrictive film comprises supplying an iron flux and a gallium flux to the substrate such that the iron-gallium alloy has a gallium composition greater than 20%. Claims 19-23 are also allowed based on their dependency from claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (US Patent 7,834,490)
Atulasimha (Pre-Grant Publication 2012/0267735)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID VU/Primary Examiner, Art Unit 2818